Exhibit 10.25

EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of the 28th day of November, 2005

BETWEEN:

TERASEN GAS INC., a body corporate incorporated under the laws of British
Columbia

(“Employer”)

AND:

RANDALL JESPERSEN

(“Employee”)

WHEREAS:

A.

The Employee has been an Employee of the Employer since March 25, 1996; and

B.

Kinder Morgan, Inc. is acquiring all of shares of Terasen Inc. and consequently
is acquiring all of Terasen Inc.’s wholly owned subsidiaries pursuant to a plan
of arrangement between Kinder Morgan, Inc., 0731297 B.C. Ltd. and Terasen Inc.
(the “Plan of Arrangement”) and the Employee has agreed to enter into a new
employment relationship following the Plan of Arrangement on new terms and
conditions as set forth in this Agreement.

NOW THEREFORE in consideration of the premises and mutual covenants and
agreements set out in this Agreement and other good and valuable consideration
given by each party hereto to the other, the receipt and sufficiency of which is
hereby acknowledged by each of the parties, the parties hereby agree as follows:

PART 1 - DEFINITIONS

1.1

In this Agreement, the following terms shall have the following definitions:

(a)

“Annual Salary” means the annual base salary to be paid to the Employee as
stated in Section 4.1 of this Agreement or as may subsequently be established by
the Board as the annual base salary payable to the Employee by the Employer;

(b)

“Board” means the Board of Directors of the Employer;

(c)

"Change in Control" means the occurrence of one or more of the following events:

i)

any "person," as such term is defined in the Income Tax Act (Canada) (other than
Kinder Morgan, any trustee or other fiduciary holding securities under an
employee benefit plan of Kinder Morgan or any corporation owned, directly or
indirectly, by the shareholders of Kinder


--------------------------------------------------------------------------------

- 2 -




Morgan in substantially the same proportions as their ownership of stock of
Kinder Morgan), is or becomes the owner, directly or indirectly, of securities
of Kinder Morgan representing fifty percent (50%) or more of the combined voting
power of Kinder Morgan’s then outstanding securities;

ii)

during any period of two consecutive years (not including any period prior to
the date of this Agreement), individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with Kinder Morgan to effect a
transaction described in paragraph (i), (iii) or (iv) of this Section 1.1(c)
whose election by the board of directors of Kinder Morgan or nomination for
election by Kinder Morgan's shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason other than normal retirement, death
or disability to constitute at least a majority thereof;

iii)

the shareholders of Kinder Morgan approve a merger or consolidation of Kinder
Morgan with any other person, other than (i) a merger or consolidation which
would result in the voting securities of Kinder Morgan outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities for the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of Kinder
Morgan or surviving entity outstanding immediately after such merger or
consolidation, or (ii) a merger in which Kinder Morgan is the surviving entity
but no "person" (as defined above) acquires more than fifty percent (50%) of the
combined voting power of Kinder Morgan's then outstanding securities; or

iv)

the shareholders of Kinder Morgan approve a plan of complete liquidation of
Kinder Morgan or an agreement for the sale or disposition by Kinder Morgan of
all or substantially all of Kinder Morgan's assets (or any transaction having a
similar effect),

but does not include the Plan of Arrangement or any financial transaction that
may occur between Kinder Morgan, Terasen Inc., any company within the Terasen
Group or, as applicable, any company related to any of Kinder Morgan, Terasen
Inc. or the Terasen Group.

(d)

“Employee” means Randall Jespersen;

(e)

“Employer” means Terasen Gas Inc.;





--------------------------------------------------------------------------------

- 3 -










(f)

“Good Reason” means one or more of the following events, occurring without the
Employee’s written consent:

i)

a material diminution or adverse change to the Employee’s position, nature of
responsibilities, or authority within the Terasen Group that is not contemplated
by this Agreement (for the purpose of this Agreement, a material diminution in
responsibilities shall include the sale or disposition by the Terasen Group of
assets or shares comprising 40% or more of the Terasen Group’s consolidated
assets or shares or assets that generate 40% or more of the Terasen Group’s
consolidated revenues; but shall not include the Plan of Arrangement or any
change in the Employee’s position, nature of responsibilities or authority
within the Terasen Group that is incidental to the Plan of Arrangement;

ii)

a decrease in the Employee’s Annual Salary as provided in this Agreement (or as
such amounts may be increased from time to time) excluding any amounts accrued
by or paid to the Employee relating to incentive compensation amounts as
described in Sections 4.2 and 4.3 herein and any decrease that may occur in the
value of the Employee’s benefits under the Employer’s benefit plans resulting
from a restructuring of any or all benefit plans at the discretion of the
Employer in accordance with Section 4.4;

iii)

any other failure by the Employer to perform any material obligation under, or
breach by the Employer of any material provision of this Agreement;

iv)

a relocation of the Employee’s current primary work location to a location
greater than fifty (50) miles from its current location; or

v)

any failure to secure the agreement of any successor corporation or other entity
to the Employer to fully assume the Employer’s obligations under this Agreement;

but does not include any financial transaction that may occur between Kinder
Morgan, Terasen Inc., any company within the Terasen Group or, as applicable,
any company related to any of Kinder Morgan, Terasen Inc. or the Terasen Group.

(g)

 “Kinder Morgan” means Kinder Morgan, Inc.;

(h)

“Restricted Stock Unit Plan” means Kinder Morgan, Inc. Restricted Stock Unit
Plan; and

(i)

 “Terasen Group” means Terasen Gas Inc., Terasen Gas (Vancouver Island) Inc.,
Terasen Gas (Squamish) Inc. and Terasen Gas (Whistler) Inc.


--------------------------------------------------------------------------------

- 4 -













PART 2- EMPLOYMENT

2.1

Position

The Employer hereby employs the Employee as its President, reporting to the
Office of the Chairman of Kinder Morgan, with such powers and duties in the
conduct of such office as are normally associated with such a position together
with such other duties, responsibilities, and tasks as the Employer may
reasonably request of the Employee from time to time.  As part of his duties
hereunder, the Employee agrees to serve as President of each of Terasen Gas
(Vancouver Island) Inc., Terasen Gas (Squamish) Inc. and Terasen Gas (Whistler)
Inc. (or such other comparable position in the future as determined by the
Employer), and to perform the duties associated with the position and those
additional duties that may from time to time be reasonably requested by the
Employer, including any duties on behalf of such affiliates or subsidiaries of
the Employer designated as requiring the services of the Employee.

2.2

Service

The Employee shall well and faithfully serve the Employer and use the Employee’s
best efforts to promote the interests of the Employer.  The Employee shall,
while this Agreement is in effect devote the whole of the Employee’s working
time and attention to the business of the Employer and shall not, without the
prior written consent of the Employer, engage in any other business, profession
or occupation, or become an officer, employee, contractor for service, agent, or
representative of any other company, partnership, firm, person, organization, or
enterprise, where such engagement or position would conflict with or unduly
interfere with the full and satisfactory performance of the Employee’s duties
and obligations to the Employer.

2.3

Confidentiality

The Employee’s obligations under this Section 2.3 will not apply in the event
disclosure is required by law or in the event such information becomes part of
the public domain other than through the breach of this Agreement by the
Employee.

The Employee acknowledges that, as the President of each of the companies in the
Terasen Group and in any other position the Employee has held or may hold the
Employee may have acquired or will acquire information about certain matters and
things which are confidential to the Employer, and which information is the
exclusive property of the Employer, including:

(a)

product design and manufacturing information;

(b)

names and addresses of present customers of the Employer, as well as prospective
customers;

(c)

pricing and sales policies, techniques and concepts;

(d)

trade secrets; and





--------------------------------------------------------------------------------

- 5 -













(e)

other confidential information concerning the business operations or financing
of the Employer.

The Employee acknowledges that the information referred to in this Section 2.3
could be used to the detriment of the Employer.  Accordingly, the Employee
undertakes not to disclose same to any third party, either during the term of
the Employee’s employment, except as may be necessary in the proper discharge of
the Employee’s employment under this Agreement, or after the termination of the
Employee’s employment, howsoever caused, except with the written permission of
the Board.

2.4

Change in Employment

The Employee’s duties, title, salary and/or benefits may be modified by the
Employer from time to time.  Where the Employer modifies the Employee’s duties,
salary and/or benefits, the Employee agrees that any such minor modification to
any or all of the above, shall be deemed not to constitute a termination of this
Agreement or the employment of the Employee hereunder or constitute Good Reason
which terminates this Agreement in accordance with Section 5.6 and that all
other aspects of this Agreement shall remain in full force and effect.

PART 3 - TERM OF EMPLOYMENT

3.1

Term of Employment

This Agreement shall commence upon the Plan of Arrangement becoming effective
(the “Effective Date”) and be for an indefinite term (such term not to extend
past the date of retirement of the Employee under and pursuant to the retirement
plans of the Employer), subject to the right of either party to terminate this
Agreement as provided herein.

PART 4 - COMPENSATION AND BENEFITS

4.1

Annual Salary

The Employer shall pay to the Employee, as remuneration for the Employee’s
services, an annual base salary of CDN $250,000 per year as of the Effective
Date, less statutory and other applicable deductions required payable in
accordance with the normal payroll procedures of the Employer or on such other
basis as mutually agreed by the Employer and the Employee.

The Annual Salary paid to the Employee shall, for the purpose of establishing
appropriate increases, be reviewed annually by the Board or a committee thereof
as part of the annual review of executive officers’ remuneration.  The decision
on whether to grant an increase to the Employee’s base salary and the amount of
any such increase shall be in the sole discretion of the Board or committee
thereof.





--------------------------------------------------------------------------------

- 6 -













4.2

Short Term Incentive Plan

As of the Effective Date, the Employee shall be eligible to participate in such
executive incentive plans as may be implemented by the Employer following the
Plan of Arrangement.  The terms and conditions of all such incentive plans are
subject to modification from time to time by the Board or committee thereof, in
its sole discretion.  It is anticipated that, for the 2006 calendar year,
provided the Employee meets the Employee’s financial and operating targets as
may be set by the Board in its sole discretion, that the Employee will receive a
bonus that is similar to other bonuses that may be provided to similarly
situated executives in the approximate amount of CDN $300,000, in the sole
discretion of the Board acting in the best interests of the Employer.

Notwithstanding any other provision of this Agreement, the Employer will pay the
Employee a minimum of CDN $250,000 for the period from January 1, 2005 to
December 31, 2005 (“2005 Incentive Payment”) and the Employee will not be
entitled to any other short term incentive compensation during this period
respecting any other short term incentive plan that may be implemented by the
Employer.  Payment of the 2005 Incentive Payment shall be paid to the Employee
by the Employer in accordance with the normal procedures established by the
Employer for the payment of short term incentive compensation to its employees.

4.3

Long Term Incentive Plan

In consideration of the Employee entering into this Agreement and in full
satisfaction of any entitlement the Employee had, has, or may have to any
incentive compensation pursuant to any terms of employment with the Employer or
any affiliate or subsidiary of the Employer that predate the execution of this
Agreement and, without limiting the generality of the forgoing, any entitlement
the Employee may have under Terasen Inc.’s prior Medium Term Incentive Plan, the
Employer shall grant the Employee, for the 2006 calendar year, 6,000 restricted
stock units pursuant to the Restricted Stock Unit Plan which will vest as
follows:

(a)

2,000 restricted stock units on January 18, 2007;

(b)

2,000 restricted stock units on January 18, 2008; and

(c)

2,000 restricted stock units on January 18, 2009,

contingent upon the Restricted Stock Unit Plan being approved by a majority of
the shareholders of Kinder Morgan and subject to the terms and conditions of the
Restricted Stock Unit Plan.

For each calendar year thereafter, the Employee shall be eligible to participate
in such Restricted Stock Unit Plan and such other long term incentive plans as
may be implemented by the Employer from time to time.  The terms and conditions
of all such long term incentive plans are subject to modification from time to
time by the Board or committee thereof, in its sole discretion.





--------------------------------------------------------------------------------

- 7 -













4.4

Group Insurance Benefits and Retirement Plans

As of the Effective Date, all of the Employee’s group insurance benefit and
retirement plans in force at the time of the Plan of Arrangement shall remain in
place and the Employee shall be entitled to participate in all such plans (the
“Pre-Acquisition Plans”).

Effective January 1, 2007, the Employer will be changing certain group insurance
benefit and retirement plans and the Employee will be eligible to participate in
all such new employee benefit and retirement plans that may be made available to
employees of the Employer having responsibilities similar in nature or level to
those of the Employee (the “Post-Acquisition Plans”), provided that such
participation will be subject to all terms and conditions of such new plans
(including, without limitation, all waiting periods, eligibility requirements,
contributions, exclusions or other similar conditions and limitations)

For the purpose of calculating pension entitlement at the time of retirement,
the Employer, subject to all applicable laws, will credit the Employee with 2
years of service per year of service up until June 30, 2009.  If the Employee
retires between age 54 and 55, the Employee’s pension entitlement will not be
subject to any penalty related to early retirement that may apply pursuant to
the relevant retirement plan in effect at the time of retirement.  If the
Employee retires before age 54, the terms of the relevant retirement plan in
effect at the time of retirement shall apply but, notwithstanding any contrary
language that may appear in the relevant retirement plan, the Employee will be
eligible to participate in the Employer’s retiree medical plan in place at the
date of retirement.

To the extent that the Employee’s pension entitlement at the time of retirement,
based on a valuation of the Employee’s pension entitlement under the
Post-Acquisition Plans (accounting for amounts carried over from the
Pre-Acquisition Plans), is less than what the Employee’s pension entitlement
would have been had the Pre-Acquisition Plans remained in effect up until the
date of his retirement, the Employer agrees to pay the Employee the difference
through the supplemental employer retirement plan in place at the time of
retirement.

The termination of the Pre-Acquisition Plans and the introduction and
administration of the Post-Acquisition Plans is within the Employer’s sole
discretion, and the Employee agrees that the introduction, deletion or amendment
of any of the benefits at any time shall not constitute a breach of this
Agreement.

4.5

Vacation

The Employee shall be entitled to vacation and shall be entitled to additional
days off, all to be taken in accordance with the Employer’s policies and
procedures, and as amended from time to time by the Employer, in its sole
discretion and the Employee agrees that such amendments shall not constitute a
breach of this Agreement.





--------------------------------------------------------------------------------

- 8 -













4.6

Expenses

During the Employee’s employment, the Employer shall reimburse the Employee for
all travelling and other expenses actually, properly and necessarily incurred by
the Employee in connection with the performance of the Employee’s duties
hereunder in accordance with the policies set from time to time by the Employer,
in its sole discretion.  The Employee shall furnish such receipts, vouchers or
other evidence as are required by the Employer to substantiate such expenses.

PART 5- TERMINATION OF AGREEMENT AND EMPLOYMENT

5.1

Termination by Employee

The Employee may terminate this Agreement and the Employee’s employment with the
Employer by giving as much notice as possible and in any event not less than
eight (8) weeks’ written notice of termination to the Employer, or other such
time as may be mutually agreed to by the Employer and the Employee.

5.2

Termination by Death

This Agreement shall terminate automatically upon the death of the Employee.  In
the event that this Agreement is terminated pursuant to this Section the
following terms shall apply:

(a)

the Employer shall, within sixty (60) days of the date of termination, pay to
the legal representatives of the Employee all amounts owed by the Employer to
the Employee under this Agreement as of the date of termination of this
Agreement (excluding any amounts arising from any long term incentive plan and
relevant components thereof in place at the time of the Employee’s death); and

(b)

the Employer shall make such payments to the legal representatives of the
Employee, when due, as the Employer may otherwise be obligated to make pursuant
to any other benefit or other plan or program referred to in Section 4 of this
Agreement, including without limitation any plan with respect to which the
Employee was upon death, a beneficiary.

5.3

Termination by the Employer for Cause

Notwithstanding any other provisions of this Agreement, the Employer may
terminate this Agreement and the Employee’s employment with the Employer at any
time, without notice or pay in lieu of notice, for cause.  For the purposes of
this Agreement, “cause” has the meaning commonly ascribed to the phrase “cause”
or “just cause for termination” in the courts of the Province of British
Columbia, and without limiting the foregoing, includes any of the following acts
or omissions:

(a)

the wilful failure of the Employee to follow the instructions of the Employer;





--------------------------------------------------------------------------------

- 9 -













(b)

the wilful failure of the Employee to perform the reasonable duties assigned to
him by the Employer;

(c)

the material breach or non-observance of any of the provisions of this Agreement
by the Employee; or

(d)

any conduct of the Employee which tends to bring him or the Employer into
disrepute and which is not corrected within a reasonable time after the Employer
gives written notice to the Employee specifying the conduct.

5.4

Termination by the Employer Without Cause

The Employer may terminate this Agreement and the Employee’s employment at any
time without cause immediately on written notice.  In the event that the
Employer terminates this Agreement and the Employee’s employment without cause
as provided by this Section 5.4, the Employer shall pay to the Employee all
amounts owed by the Employer to the Employee under this Agreement as of the date
of termination set out in the written notice of termination, and the Employee
shall be entitled to be paid the following payments in lieu of any additional
notice of termination:

(a)

an amount in lieu of any entitlement to annual incentive for the calendar year
in which the Employee is terminated equivalent to the average amount of annual
incentive paid to the Employee respecting the previous two calendar years
pro-rated from the beginning of the calendar year in which the Employee is
terminated to the date of written notice of termination;

(b)

an amount equivalent to twenty four (24) months Annual Salary and twenty four
(24) months incentive under the terms of the short term incentive plan in place
at the time of termination, which incentive will be based on the average
incentive earned in the previous two calendar years;

(c)

an amount equivalent to the sum of all Registered Pension Plan, supplemental
pension plan contributions and all other benefit contributions and premiums
ordinarily paid by the Employer for insured benefits for the Employee, which
would, but for the termination, have been paid by the Employer for the benefit
of the Employee during the twenty four (24) months immediately following the
date of termination of this Agreement.  At the Employee’s option, rather than
payment of an amount equivalent to pension contributions, the Employer shall add
an additional twenty four (24) months to the Employee’s age and an additional
twenty four (24) months to the Employee’s service for the purpose of calculating
the value of the Employee’s pension benefit upon termination; and

(d)

an amount in respect of outplacement counselling up to ten (10) percent of the
Employee’s Annual Salary to be paid directly to an outplacement counselling
agency as chosen by the Employer.





--------------------------------------------------------------------------------

- 10 -













The parties acknowledge and agree that these amounts are payable as damages and
not as a penalty.

Subject to any required regulatory or shareholder approval, any stock units held
by the Employee at the date of termination shall be exercisable in accordance
with the terms of the Restricted Stock Unit Plan in force as of the date of
termination of this Agreement.

This Section 5.4 shall not apply and the Employee shall not be entitled to any
payments as set out in this Section 5.4 where the Employee resigns, retires
(whether or not the retirement is at the Employer’s direction in accordance with
the Employer’s retirement policy that may be in place at the time of retirement)
or is terminated pursuant to Section 5.2, 5.3 or 5.5 of this Agreement except
where specific provisions are in place in the Restricted Stock Unit Plan.

5.5

Termination Due to Change in Control

In the event that this Agreement and the Employee’s employment are terminated by
the Employer within three (3) months of a Change in Control or the Employee
terminates his employment for Good Reason within three (3) months of a Change in
Control, the Employee shall be entitled to payments in lieu of notice of
termination equal to the payments set out and provided in Section 5.5 below,
together with all legal and professional fees and expenses incurred by the
Employee as a result of such termination (including all such fees and expenses,
if any, incurred in contesting or disputing any such termination or in seeking
to obtain or enforce any right or benefit):

(a)

an amount in lieu of any entitlement to annual incentive for the calendar year
in which the Employee is terminated equivalent to the average amount of annual
incentive paid to the Employee respecting the previous two calendar years
pro-rated from the beginning of the calendar year in which the Employee is
terminated to the date of written notice of termination;

(b)

an amount equivalent to twenty four (24) months Annual Salary and twenty four
(24) months incentive under the terms of the short term incentive plan in place
at the time of termination, which incentive will be based on the average
incentive earned in the previous two calendar years;

(c)

an amount equivalent to the sum of all Registered Pension Plan, supplemental
pension plan contributions and all other benefit contributions and premiums
ordinarily paid by the Employer for insured benefits for the Employee, which
would, but for the termination, have been paid by the Employer for the benefit
of the Employee during the twenty four (24) months immediately following the
date of termination of this Agreement.  At the Employee’s option, rather than
payment of an amount equivalent to pension contributions, the Employer shall add
an additional twenty four (24) months to the Employee’s age and an additional
twenty four (24) months to the Employee’s service for the purpose of calculating
the value of the Employee’s pension benefit upon termination; and





--------------------------------------------------------------------------------

- 11 -













(d)

an amount in respect of outplacement counselling up to ten (10) percent of the
Employee’s Annual Salary to be paid directly to an outplacement counselling
agency as chosen by the Employer.

The parties acknowledge and agree that these amounts are payable as damages and
not a penalty.

Subject to any required regulatory or shareholder approval, any stock units held
by the Employee at the date of termination shall be exercisable in accordance
with the terms of the Restricted Stock Unit Plan in force as of the date of
termination of this Agreement.

This Section 5.5 shall apply instead of and not in addition to Section 5.4 of
this Agreement, and this Section 5.5 shall not apply and the Employee shall not
be entitled to any payments as set out in this Section 5.5 where the Employee
resigns, retires (whether or not the retirement is at the Employer’s direction
in accordance with the Employer’s retirement policy that may be in place at the
time of retirement) or is terminated pursuant to Section 5.2 or 5.3 of this
Agreement, except where specific provisions are in place in the Restricted Stock
Unit Plan.

5.6

Termination by Employee for Good Reason

In the event the Employee terminates this Agreement and resigns as an employee
for Good Reason, where no Change in Control has occurred, the Employee shall be
entitled to payments equal to the payments set out and provided in Section 5.4.

For greater certainty, the Plan of Arrangement does not constitute Good Reason
entitling the Employee to terminate this Agreement and receive the payments set
out and provided in Section 5.4 or Section 5.5.

5.7

No Other Compensation on Termination

The Employee agrees that the Employee shall not be entitled, by reason of his
employment with the Employer or by reason of any termination of this Agreement,
howsoever arising, to any remuneration, compensation or other benefits other
than those expressly provided for in this Section 5.

5.8

No Mitigation

The Employee shall not be required to mitigate any of the payments made to him
pursuant to this Agreement, or otherwise, nor shall the amount of any payments
made by the Employer to the Employee herein be reduced by any compensation
earned by the Employee as the result of obtaining employment by another employer
or by the receipt of any retirement benefits payable pursuant to this Agreement.





--------------------------------------------------------------------------------

- 12 -













PART 6 - RESTRICTIONS ON COMPETITION

6.1

Restrictions on Employee’s Competitive Activities

In consideration of the mutual covenants and promises contained herein,
including but not limited to the provisions governing notice of termination, the
Employee agrees that during the term of this Agreement the Employee shall not,
directly or indirectly, as an individual, as a member, employee, or agent of a
firm, as a shareholder, director, officer, employee or agent of a corporation,
as part of any other organization or group, participate in, assist, engage in,
advise or consult for, lend money to, guarantee the debts or obligations of,
permit the Employee’s name to be used by, or be in any way connected with any
business competing with the Employer or any of its businesses.

The Employee agrees and acknowledges that after termination of this Agreement,
however caused, the Employee owes a common law duty of fidelity or good faith to
the Employer not to compete unfairly against the Employer which includes, but is
not limited to, a duty not to make use of the Employer’s confidential
information and material to compete with the Employer.  Further, the Employee
agrees and acknowledges that he stands in a fiduciary relationship with the
Employer and specifically under that relationship may not directly solicit the
Employer’s clients, suppliers or take business advantage or opportunities
belonging to the Employer for a period of eighteen (18) months after the
termination of this Agreement.  All other aspects of the fiduciary relationship
are not restricted.

6.2

Limits on Restrictions

The restrictions imposed by Section 6.1 shall not restrict the Employee from
making a passive investment in any business in which the Employee does not
participate actively in the business and in which the Employee’s direct or
indirect investment does not exceed twenty percent of the capital of the
business.

6.3

Solicitation of Business Restricted

In consideration of the mutual covenants and promises contained herein,
including but not limited to the provisions governing notice of termination, and
in addition to his common law duties set out in 6.1 above, the Employee agrees
that during the term of this Agreement and for a period of eighteen (18) months
after termination of this Agreement, however caused, the Employee shall not,

(a)

persuade or induce any customer of any of the Employer’s businesses to patronize
any other business similar in nature to all or part of the Employer’s business
or which competes in any way with the Employer’s businesses;

(b)

canvass, solicit or accept business from any customer of the Employer for the
gain, profit or pecuniary advantage of the Employee independently of the
employment hereunder or for the gain, profit or pecuniary advantage of any





--------------------------------------------------------------------------------

- 13 -










business similar in nature to all or part of the Employer’s business or which
competes in any way with the Employer’s businesses; or

(c)

request or advise any customer of any of the Employer’s businesses to withdraw,
curtail or cancel such customer’s business with the Employer’s businesses.

6.4

Restrictions on Hiring Away

In consideration of the mutual covenants and promises contained herein,
including but not limited to the provisions governing notice of termination, the
Employee agrees that during the term of this Agreement and for a period of
eighteen (18) months after termination of this Agreement, however caused, the
Employee shall not directly hire or take away or cause or induce or persuade to
be hired or taken away any employee of the Employer.

6.5

Remedies Protected

The Employee acknowledges that he has knowledge, skill and ability of a special
and unique value gained in part as a result of the employment hereunder, and
that the monetary value of the loss of such knowledge, skill and ability to the
operations of the Employer cannot be estimated with certainty and cannot be
adequately compensated by damages.  The Employee further acknowledges that, in
the highly competitive business operations in which the Employer is engaged,
personal contact is of primary importance in securing new customers and in
retaining the patronage and goodwill of present customers and protecting the
business of the Employer.  The Employee therefore agrees as follows:

(a)

that the Employer shall have the right, in addition to any other rights which
the Employer may have, to enjoin the Employee by appropriate injunction
proceedings from engaging in any act or omission in violation of Sections 6.1,
6.3 and 6.4 hereof;

(b)

that all restrictions imposed hereunder during and after this Agreement and the
employment hereunder are reasonable and valid, and the Employee waives any
defences to the strict enforcement thereof; and

(c)

that the claim or cause of action by the Employee against the Employer, whether
based on this Agreement or otherwise, shall not constitute a defence to the
enforcement by the Employer of the covenants or restrictions.

6.6

Substitution

With respect to Sections 6.1, 6.3 and 6.4 of this Agreement, in the event that a
court of competent jurisdiction determines that the period of eighteen (18)
months or the scope of the restrictions specified in such Sections is
unreasonable and that such provision would for that reason be void or
unenforceable, the parties hereby request the court to substitute such shorter
period or narrower scope therefore as would provide the maximum protection to
the Employer consistent with the enforceability of that provision.



--------------------------------------------------------------------------------

- 14 -













PART 7 - SURVIVAL

Notwithstanding any other provision in this Agreement, the provisions of
Sections 2.3, and 6 of this Agreement and all other provisions in this Agreement
which are reasonably necessary to enforce the provisions of Sections 2.3 and 6
of this Agreement shall survive the termination of this Agreement and shall
continue in full force and effect thereafter.

PART 8 - PROHIBITIONS AGAINST ASSIGNMENTS

The Employee shall not be at liberty to assign the Employee’s rights under this
Agreement or to delegate to others any of the Employee’s functions and duties
hereunder.

PART 9 - ENTIRE AGREEMENT AND RELEASE

This Agreement and the Release referred to herein contain the entire agreement
between the parties and, except as specifically provided in this Agreement and
in the specific agreements relating to any incentive plans that may be
implemented from time to time after the Effective Date of this Agreement,
supersede and cancel any and all prior expectations, understandings,
communications, representations and agreements, whether written or oral, with
respect to the employment of the Employee by the Employer or any company or
entity related to the Employer and there are no agreements collateral hereto
other than as are expressly set forth herein.  As a condition precedent to
commencing employment with the Employer under the terms of this Agreement, the
Employee agrees to execute a Release substantially in the form attached to this
Agreement as Schedule “A”.

PART 10- SEVERABILITY

If any provision of this Agreement is unenforceable or invalid for any reason
whatsoever, such unenforceability or invalidity shall not affect the
enforceability or validity of the remaining provisions of this Agreement, and
such unenforceable or invalid provisions shall be severed from the remainder of
this Agreement.

PART 11 - GOVERNING LAW

This Agreement shall, in all respects, be subject to and be interpreted,
construed and enforced in accordance with the laws in effect in the Province of
British Columbia and the laws of Canada applicable therein.  Each of the parties
hereto irrevocably accepts and attorns to the jurisdiction of the Supreme Court
of British Columbia and all courts of appeal therefrom, except insofar as courts
of other jurisdictions are requested to enforce the restrictive covenants
contained herein.





--------------------------------------------------------------------------------

- 15 -










PART 12 - NOTICES

Any notice or other communication required or permitted to be given under this
Agreement shall be delivered by hand or courier or sent by prepaid registered
mail to the parties hereto as follows:

(a)

to the Employer at:

the Office of the Chairman of Kinder Morgan whose address as of the date of this
Agreement is as follows:

Kinder Morgan, Inc.

500 Dallas St., Suite 1000

Houston, TX

77002

(b)

to the Employee at:

c/o Terasen Gas Inc.

16705 Fraser Highway

Surrey, British Columbia

V3S 2X7

PART 13– SUCCESSION

This Agreement and everything herein contained shall enure to the benefit of and
be binding upon the parties hereto, and their respective legal representatives,
executors, administrators, trustees, receivers, receiver managers, and
successors.

PART 14 - AMENDMENT

This Agreement may not be altered or modified except by agreement in writing
signed by the parties.

PART 15- EXECUTION BY COUNTERPARTS

This Agreement may be executed in counterpart, including counterpart by
facsimile, and such counterparts together shall constitute one and the same
instrument and notwithstanding the date of execution shall be deemed to be
executed on date as set out on the first page of this Agreement.

PART 16- AGREEMENT VOLUNTARY AND EQUITABLE

The Employer and the Employee acknowledge that they have carefully considered
and understand the terms of employment contained in this Agreement including,
without limitation, the Employer’s rights upon termination and the restrictions
on the Employee after termination, and acknowledge that the terms of this
Agreement are mutually fair and equitable, and that they have each executed this
Agreement voluntarily and of their own free will.  The Employee acknowledges
that, prior to entering into this Agreement, the Employee has been provided with



--------------------------------------------------------------------------------

- 16 -













copies of all policies and procedures which were in effect as of the Effective
Date of this Agreement.

IN WITNESS WHEREOF the parties have hereto duly executed and delivered this
Agreement.

 

 

TERASEN GAS INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Authorized Signatory




SIGNED, SEALED AND DELIVERED by

)

 

 

 

RANDALL JESPERSEN in the presence of:

)

 

 

 

 

)

 

 

 

 

)

 

 

 

 /s/ Shelly Watson

)

 

 

 

Signature

)

 

 

 

 

)

 

 /s/ Randall Jespersen

 

 Shelly Watson

)

 

RANDALL JESPERSEN

 

(Print Name)

)

 

 

 

 

)

 

 

 

 

)

 

 

 

(Address)

)

 

 

 

 

)

 

 

 

 Executive Assistant

)

 

 

 

(Occupation)

)

 

 

 








--------------------------------------------------------------------------------

- 17 -













SCHEDULE “A”


RELEASE

KNOW ALL MEN BY THESE PRESENTS that RANDALL JESPERSEN of ____________, British
Columbia (“RELEASOR”), in consideration of the payment of $10.00, the good and
valuable consideration as set out in the written employment agreement attached
to this Release as Schedule “A” (the “Employment Agreement”) and other good and
valuable consideration to be paid and given to the RELEASOR by Terasen Gas Inc.
(the “Employer”), the receipt and sufficiency of which is hereby acknowledged,
hereby remises, releases and forever discharges the Employer and, as applicable,
the Employer’s affiliates and subsidiaries and all of their respective officers,
directors, shareholders, employees, agents, successors, administrators,
executors, heirs and assigns (collectively, the “RELEASEE”) of and from any and
all actions, causes of action, suits, debts, dues, accounts, costs, legal costs,
contracts, claims and demands of every nature or kind, statutory or otherwise,
including any claims made, pursuant to, as applicable, the Canada Labour Code,
the Canadian Human Rights Act, the Employment Standards Act (British Columbia),
the Human Rights Code (British Columbia), the Employment Standards Code
(Alberta) or the Human Rights, Citizenship and Multiculturalism Act (Alberta),
which the RELEASOR, and, as applicable, the RELEASOR’S officers, directors,
partners, shareholders, employees, agents, successors, administrators,
executors, heirs and assigns now or at any time hereafter can, shall or may have
in any way arising or resulting from any cause, matter, or anything whatsoever,
whether known or unknown, suspected or unsuspected existing as to the present
time that the RELEASOR can, shall or may have against the RELEASEE, including,
without restricting the generality of the foregoing but for greater certainty,
any claims that are based on, relate to, or arise in connection with:

(a)

the employment of the RELEASOR by the Employer or, as applicable, the Employer’s
affiliates or  subsidiaries;

(b)

the termination of that employment howsoever arising, including without
limitation, any claims for notice, severance pay or pay in lieu of notice of
termination whether as a result of a change in control of the Employer or
otherwise, wrongful dismissal or vacation pay;





--------------------------------------------------------------------------------

- 18 -













(c)

any entitlement the RELEASOR may have to bonuses, options, or shares pursuant to
any of the incentive plans made available to the RELEASOR by the Employer
including, without limitation, any Short-Term Incentive Plan, Medium Term
Incentive Plan and Long-Term Incentive Plan in place at the time of execution of
this Release and any claims arising out of the termination of the aforesaid
plans;

(d)

any loss of office; and

(e)

the termination of any other of the RELEASOR’S allowances and benefits

(all of which are hereinafter referred to as the “Matters”).

THE RELEASOR FURTHER COVENANTS AND AGREES that this RELEASE shall bind, as
applicable, the RELEASOR’S officers, directors, partners, shareholders,
employees, agents, successors, administrators, executors, heirs and assigns, and
the RELEASEE shall not by the payment of the consideration aforesaid or
otherwise, be deemed to have admitted any liability to the RELEASOR in respect
of any claim which the RELEASOR presently has or hereafter can, shall or may
have and any such liability by the RELEASEE is in fact expressly denied.

THE RELEASOR ACKNOWLEDGES that any person or entity who satisfies the definition
of “RELEASEE” set forth above has the direct right to enforce this RELEASE
against the RELEASOR.  To the extent required by law to give full effect to
these direct rights, the RELEASOR agrees and acknowledges that the Employer is
acting as agent and/or as trustee of any other RELEASEE who is a RELEASEE by
virtue of its relationship to the Employer.

IT IS FURTHER UNDERSTOOD AND AGREED that for the consideration expressed herein,
the RELEASOR agrees not to make any claim or take any proceedings against any
other person or corporation who might claim contribution or indemnity from the
RELEASEE with respect to any of the Matters.

IT IS FURTHER UNDERSTOOD AND AGREED that the RELEASOR will not disclose, except
in the necessary conduct of his business and to his legal and financial advisors





--------------------------------------------------------------------------------

- 19 -













(and then only to the extent absolutely necessary) or unless required to do so
by law, the fact of, or the terms of this RELEASE.

IT IS FURTHER UNDERSTOOD AND AGREED that the RELEASOR HEREBY REPRESENTS AND
DECLARES that the RELEASOR executes this RELEASE as the RELEASOR’S own free act
(and has not been influenced to any extent whatsoever in executing this RELEASE
by any representations or statements made by the RELEASEE, or by any person on
behalf of the RELEASEE) and that the RELEASOR has read this RELEASE and has had
an opportunity to take independent legal advice as to its terms and the RELEASOR
acknowledges that the RELEASEE relies on this representation and declaration.

THIS RELEASE shall be governed by, and construed in accordance with, the laws of
the Province of British Columbia and the laws of Canada applicable therein.

IN THE EVENT THAT any provision of this RELEASE becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable or
void, this RELEASE shall continue in full force and effect without said
provision.

IT IS FURTHER UNDERSTOOD AND AGREED that terms of this RELEASE are contractual,
and not merely a recital.

IN WITNESS WHEREOF, the RELEASOR has executed this RELEASE as of the ________
day of November, 2005.

 

 

 

SIGNED, SEALED AND DELIVERED BY

)

 

RANDALL JESPERSEN IN THE PRESENCE OF:

)

)

 

 

)

 

 

)

 

Witness

)

RANDALL JESPERSEN

 

)

 

 

)

 

Address

)

 

 

)

 

 

)

 

Occupation

)

 






